Election/Restrictions
Claims 13-14, 16-17, 21-28 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on July 31, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 31, 2019 is withdrawn. Claims 1-12, directed to a  non-elected method are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-12 directed to a group non-elected without traverse.  Accordingly, claims 1-12 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 1-12 (Cancelled) as noted above.
13. (Currently Amended) A device for assessing hyperinflation in a monitored subject, the device comprising: 
- respiration monitoring means for collecting respiratory data of a subject at different levels of exertion, the respiratory data at least relating to instantaneous lung volume and comprising a plurality of end expiratory lung volumes (EELV) after expirations; 
- exertion level monitoring means for collecting exertion level data of the subject at the different levels of exertion, the exertion level data at least relating to instantaneous oxygen demand and comprising heart rate, as measured by a heart rate measuring device, or breathing frequency obtained from the collected respiratory data; and 
- computing means configured for 
- calculating a parametric relation between said respiratory data collected by said respiration monitoring means and said exertion level data collected by said exertion level monitoring means; 
- determining a value of one or more parameters from said parametric relation; and 
- assessing a presence of hyperinflation in the subject based on said value of said one or more parameters, 
wherein the parametric relation between said collected respiratory data and said collected exertion level data is linear, and wherein the one or more parameters comprises a gradient of the linear parametric relation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Derchak (US 2011/0092795) in view of Cohen et al. (US 2010/0113893) and in further view of Swamyet al. (US 2015/0157275) references. While in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791